    Case: 4:21-cv-00272-MTS Doc. #: 26 Filed: 09/15/21 Page: 1 of 2 PageID #: 212




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

HILARY B. MILLER-BEY,                                      )
                                                           )
               Plaintiff,                                  )
                                                           )
       v.                                                  )             Case No. 4:21-CV-272-MTS
                                                           )
DR. JOHN WILLIAMS,                                         )
                                                           )
               Defendant.                                  )

                                     MEMORANDUM AND ORDER

         This matter is before the Court upon the filing of a second amended complaint by self-

represented Plaintiff Hilary B. Miller-Bey, an inmate at South Central Correctional Center. ECF

No. 24. The Court granted Plaintiff leave to file a second amended complaint on September 13,

2021. ECF No. 23. Because Plaintiff is proceeding in forma pauperis, the Court has reviewed the

second amended complaint pursuant to 28 U.S.C. § 1915. Based on that review, the Court has

determined Plaintiff’s allegations against defendants Dr. John Williams and Warden Brock Van

Loo 1 are sufficient to proceed at this stage of the litigation. As a result, the Court will direct the

Clerk of Court to issue process on the second amended complaint as to defendants Dr. John

Williams and Warden Brock Van Loo in their individual capacities only.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk of Court shall issue process or cause process

to issue on the second amended complaint as to defendant Dr. John Williams, in his individual




1
  On June 14, 2021, this Court reviewed Plaintiff’s first amended complaint pursuant to 28 U.S.C. §1915. ECF No.
12. Among others, Plaintiff named both Dr. Williams and Warden Van Loo as Defendants. See ECF No. 10. Upon
the Court’s initial review of the first amended complaint, defendant Warden Van Loo was dismissed from this case
for failure to state a claim. Plaintiff has, however, cured his pleading deficiencies in the second amended complaint
as to Defendant Van Loo.
 Case: 4:21-cv-00272-MTS Doc. #: 26 Filed: 09/15/21 Page: 2 of 2 PageID #: 213




capacity, at the following address: Missouri Eastern Correctional Center, 18701 U.S. Highway 66,

Pacific, Missouri 63069.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue on the second amended complaint as to defendant Warden Brock Van Loo, in his

individual capacity, at the following address: Tipton Correctional Center, 619 North Osage

Avenue, Tipton, Missouri 65081.

       IT IS FURTHER ORDERED that because Plaintiff is proceeding in forma pauperis in

this action, service shall be effectuated by the United States Marshal’s Office through summons,

pursuant to Fed. R. Civ. P. 4. See 28 U.S.C. §1915.

       IT IS FURTHER ORDERED that a copy of the summons and return of summons for

each Defendant shall be filed in this matter.

       Dated this 15th day of September, 2021.




                                                MATTHEW T. SCHELP
                                                UNITED STATES DISTRICT JUDGE




                                                  2
